Citation Nr: 0520842	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  99-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left lateral medial meniscal tear, currently rated as 20 
percent disabling.




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel









INTRODUCTION

The veteran served on active duty from December 1977 to 
October 1994.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's residuals of a left lateral medial meniscal 
tear are manifested by some pain, tenderness and swelling, 
with a full range of motion and no instability, crepitus, or 
effusion.


CONCLUSIONS OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a left lateral medial meniscal tear are not 
met.  §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5257, 
5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
January 2004  that told the veteran what was necessary to 
substantiate his claim.  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC) and 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why his claim seeking  an 
increased rating was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's January 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claims.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an April 2005 SSOC.  Thus, the Board considers VA's 
notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, 
private medical records, and provided the veteran with 
several VA examinations.  The veteran has not indicated that 
there is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In March 1997, the veteran filed a claim seeking an increased 
rating for his left knee disability.  By rating decision 
dated in February 2003, the veteran's disability rating for 
his left knee was increased to 20 percent, effective from 
March 1997.  In April 2005 the veteran was granted a separate 
10 percent rating for arthritis of his left knee.  The 
veteran has continued to appeal, seeking a higher rating. 

VA treatment notes, dated from 1995 to 2002, reveal that the 
veteran has complained of pain in his left knee.  The 
treatment notes are primarily related to the veteran's other 
disabilities, including a psychiatric disability, (for which 
he is rated 100 percent disabling), that are not at issue in 
the current appeal.

The veteran underwent a VA examination for his left knee in 
May 1997.  The veteran complained of knee pain, swelling and 
tenderness after extended use.  On examination, the left knee 
showed no effusion and no instability.  There was medial and 
lateral joint line tenderness.  There were no patellofemoral 
positive findings.  The diagnosis was left knee status post 
arthroscopy.

The veteran underwent a second VA examination in December 
2002.  The veteran complained of intermittent locking as well 
as swelling of the left knee.  On examination, the veteran 
had a full range of motion from 0 to 130 degrees.  His knee 
was stable to varus and valgus stress.  Lachman and posterior 
drawer tests were negative.  He had a negative Steinmann's 
test.  There was some tenderness to palpation along the 
lateral joint line.  The veteran had a negative patellar 
apprehension test and a mildly positive patellar shrug test.  
There was no appreciable crepitation in the patellofemoral 
articulation and no obvious effusion.  X-rays of the left 
knee were entirely normal.  The examiner indicated a 
diagnosis of left knee pain with no obvious clinical 
pathology.

The veteran had another VA examination in January 2005 
specifically to determine if he had arthritis of the left 
knee, despite the negative X-rays.  The examiner determined 
that the veteran did have arthritis of the left knee, and the 
RO has assigned a separate 10 percent rating for arthritis.

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  The words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decision is "equitable and just".  38 C.F.R. § 4.6 (2003).  
Here, the evidence does not establish that there is 
instability of the left knee.  The VA treatment notes from 
1995 to 2002 indicate no instability, and the May 1997 and 
December 2002 VA examinations did not find any evidence of 
instability.  There is no basis to find a severe impairment 
of the left knee due to recurrent subluxation and lateral 
instability, and thus no basis for a rating in excess of the 
current 20 percent for the veteran's residuals of a left 
lateral medial meniscal tear.  38 C.F.R. § 4.71a, DC 5257 
(2004).

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The most recent VA 
examination, in December 2002 indicated the veteran had a 
full range of motion form 0 to 130 degrees.  This does not 
warrant a compensable rating based on limitation of flexion.  
38 C.F.R. § 4.71a, DC 5260 (2004)

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5261.  The December 2002 VA examination indicates that 
the veteran's extension of the left knee is full.  Therefore, 
a rating in excess of 20 percent is not warranted for the 
left knee under DC 5261.  38 C.F.R. § 4.71a, DC 5261 (2004).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2004).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
the left knee, and the VA treatment notes and VA examiners 
found evidence of pain on extended use.  However, there is no 
evidence that the veteran is severely limited in his 
activities, as he can walk, drive, and generally function.  
Given that he has a full range of motion, no sign of 
instability, and no evidence of subluxation of the left knee, 
the Board finds that any pain and loss of function does not 
more closely approximate the criteria for a rating in excess 
of the current 20 percent.  There is no basis for an 
increased rating under the Rating Schedule.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2003), DeLuca, 8 Vet. App. 202.


ORDER

Entitlement to an increased evaluation for residuals of a 
left lateral medial meniscal tear, currently rated as 20 
percent disabling, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


